Appeal from an order of the Onondaga County Court (William D. Walsh, J.), entered July 6, 2010 pursuant to the 2009 Drug Law Reform Act. The order denied defendant’s application to be resentenced upon his conviction of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Benitez-Fernandez ([appeal *1667No. 1] 96 AD3d 1665 [2012]). Present — Smith, J.P., Fahey, Peradotto and Lindley, JJ.